t c memo united_states tax_court stephan f brennan and beth a brennan petitioners v commissioner of internal revenue respondent melvin w ashland and brooke c ashland petitioners v commissioner of internal revenue respondent docket nos filed date william edward taggart jr for petitioners in docket no arthur v pearson and jason j galek for petitioners in docket no lori katrine h shelton elizabeth wickstrom and matthew williams for respondent 1these cases have been consolidated for trial briefing and opinion joseph furey and katherine furey were petitioners in a consolidated case at docket no the fureys have since entered into a stipulated decision with respondent and their case has been severed from these consolidated cases memorandum findings_of_fact and opinion kroupa judge respondent determined the following deficiencies accuracy-related_penalties under sec_6662 a and additions to tax under sec_6651 petitioners stephan brennan and beth brennan year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 dollar_figure --- --- petitioners melvin ashland and brooke ashland deficiency sec_6662 sec_6651 penalty and addition_to_tax dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- --- --- dollar_figure --- --- --- year 2all section references are to the internal_revenue_code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all monetary amounts are rounded to the nearest dollar there are three issues for decision the first issue is to what extent if any the brennans and the ashlands must recognize capital_gains income for and from the sale of certain assets by cutler company llc4 cutler a partnership for federal tax purposes we hold that they each must recognize their 3respondent has conceded on brief his determination that mr brennan failed to report a guaranteed_payment of dollar_figure or any other amount for the brennans have conceded that for they failed to report certain dividend income and a certain retirement distribution these concessions resolve the brennans’ deficiency for the brennans have also conceded the addition_to_tax under sec_6651 that respondent determined for additionally the brennans have conceded that they failed to report certain dividend income for and and certain gambling income for the ashlands have conceded that they were not entitled to a dollar_figure flow-through loss deduction from airport plaza partnership for from purported guaranteed payments airport plaza made in addition our decision in brennan v commissioner tcmemo_2012_187 bars the ashlands from claiming that cutler made certain guaranteed payments in entitling them to a dollar_figure flow- through loss deduction from cutler the flow-through loss deduction concession with respect to airport plaza and our decision resolve the ashlands’ deficiency for the ashlands’ deficiencies for and are based on the disallowance of net_operating_loss carrybacks and carryforwards stemming from the claimed flow-through loss deduction from airport plaza for accordingly these deficiencies too are resolved by the ashlands’ concession and our decision in brennan all other issues either have been conceded or need not be decided because they follow from our holdings or are computational 4cutler changed its name to table rock asset management in we refer to table rock asset management as cutler for convenience and clarity distributive shares of the capital_gains income for and the second issue is whether the ashlands are liable for an addition_to_tax under sec_6651 for late filing of a federal tax_return for we hold they are liable the final issue is whether the ashlands are liable for the accuracy-related_penalty under sec_6662 for each year at issue we hold they are liable findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the first second and third supplemental stipulation of facts and the accompanying exhibits are incorporated by this reference the ashlands resided in oregon and the brennans resided in nevada when each filed a petition i background ms ashland and mr brennan were members of cutler cutler managed asset portfolios for wealthy individuals and institutional investors charging management fees for its services cutler decided to restructure its business in after turmoil resulted among its members to that end cutler ms ashland and mr brennan among others entered into an agreement regarding restructuring of cutler co restructuring agreement in date cutler agreed to sell certain institutional accounts ie a customer list under the restructuring agreement cutler was to use the sale proceeds first to satisfy certain cutler liabilities and obligations any remaining proceeds net ia sale proceeds were to be distributed to the members including ms ashland and mr brennan who were each to receive of the net ia sale proceeds under the restructuring agreement mr brennan was to hold an economic_interest in cutler rather than a membership interest upon the sale of the institutional accounts the economic_interest conferred on mr brennan the right to share in the income gains losses deductions credits or similar cutler items and was to serve as collateral for cutler’s obligation with respect to the net ia sale proceeds ms ashland was to remain a cutler member after the sale of the institutional accounts cutler sold the institutional accounts to fox asset management llc fox on date ia sale fox made certain payments to cutler for the institutional accounts in and with the last payment being made in date cutler did not distribute cash or any property to mr brennan in or cutler filed for bankruptcy in date ms ashland was the last remaining cutler member as of date ii tax returns cutler filed forms u s return of partnership income for and cutler reported dollar_figure and dollar_figure of long-term_capital_gains income from the ia sale for and respectively the ashlands filed joint federal_income_tax returns for and the ashlands reported a portion of the capital_gains income cutler reported from the ia sale for they did not report any capital_gains income for the brennans filed joint federal_income_tax returns for and the brennans did not report any of the capital_gains income for or that cutler reported from the ia sale iii deficiency litigation respondent issued the ashlands and the brennans separate deficiency notices determining that both failed to report capital_gains income from the ia sale for and respondent took inconsistent positions in the deficiency notices with respect to the capital_gains income reported on cutler’s forms for and to avoid being in a whipsaw position more specifically respondent 5the term whipsaw refers to a situation when different taxpayers treat the same transaction involving the same items inconsistently thus creating the possibility that income could go untaxed or two unrelated parties could deduct the same expenses on their separate returns determined that the ashlands were required to report all of the capital_gains income from the ia sale for and while also determining that the brennans were required to report a portion of the same capital_gains income for those years the ashlands and the brennans each filed petitions with this court for redetermination opinion we are asked to decide to what extent if any the brennans and the ashlands must recognize capital_gains income from the ia sale for and we also must decide whether the ashlands are liable for a late-filing addition_to_tax under sec_6651 for and whether the ashlands are liable for an accuracy- related penalty under sec_6662 for each year at issue we address each issue in turn i capital_gains income we first turn to whether the brennans must recognize capital_gains income from the ia sale for and cutler was a partnership for tax purposes when 6the taxpayer generally bears the burden of proving the commissioner’s determinations are erroneous rule a the burden_of_proof may shift to the commissioner if the taxpayer satisfies certain conditions sec_7491 we resolve the issues here on a preponderance_of_the_evidence not on an allocation of the burden_of_proof therefore we need not consider whether sec_7491 would apply see 133_tc_340 the relevant capital_gains income was realized from the ia sale a partnership is not subject_to federal_income_tax under subchapter_k sec_701 sec_6031 the partners rather are liable for tax in their separate or individual capacities sec_701 each partner is required to take into account his or her distributive_share of the partnership’s income gain loss deductions and credits sec_702 moreover a partner must take into account his or her distributive_share regardless of whether any actual distribution of cash or other_property is made 410_us_441 sec_1_702-1 income_tax regs a partner’s distributive_share is determined by the governing partnership_agreement sec_704 a partner’s distributive_share is includible in the partner’s income in the taxable_year of the partnership ending within or with the taxable_year of the partner sec_706 a partnership’s taxable_year shall close with respect to a partner who sells or exchanges his entire_interest in a partnership and with respect to a 7the partnership_agreement includes all understandings and agreements among the partners or between one or more partners and the partnership concerning affairs of the partnership and responsibilities of partners whether oral or written and whether or not embodied in a document referred to by the partners as the partnership_agreement sec_1_704-1 income_tax regs therefore the allocation of the capital_gains income from the ia sale to mr brennan and ms ashland set forth in the restructuring agreement overrides any different allocation set forth in a prior cutler partnership_agreement or other document partner whose entire_interest is liquidated sec_1_706-1 income_tax regs the brennans argue that mr brennan’s status as a partner of cutler for tax purposes terminated in and therefore mr brennan did not realize any capital_gains income from the ia sale in or respondent counters that mr brennan was a cutler partner for tax purposes for and and therefore must take into account his distributive_share of the capital_gains income from the ia sale we agree with respondent a partner that retires8 or otherwise withdraws from a partnership remains a partner for tax purposes until his or her interest in the partnership has been completely liquidated scott v commissioner tcmemo_1997_507 aff’d without published opinion 182_f3d_915 5th cir sec_1_736-1 income_tax regs a retiring partner’s interest in a partnership is completely liquidated when the entire partnership_interest is terminated through a distribution or series of distributions to the partner by the partnership sec_736 sec_761 sec_1 d income_tax regs the partnership_interest liquidates upon the final 8a partner retires when he or she ceases to be a partner under local law sec_1_736-1 income_tax regs distribution to the partner where the interest is to be liquidated through a series of distributions sec_1_761-1 income_tax regs here mr brennan was entitled to receive of the net ia sale proceeds in complete_liquidation of his partnership interest9 in cutler after the ia sale cutler received proceeds from the ia sale in and yet never distributed any amount of the net ia sale proceeds to mr brennan nor did cutler make any other distribution of cash or property in complete_liquidation of mr brennan’s partnership_interest in cutler before the end of accordingly mr brennan remained a cutler partner for tax purposes for and consequently mr brennan must take into account his distributive shares of the capital_gains income from the ia sale for and as set forth in the restructuring agreement along with various other partnership items as required under sec_702 we now address what portion of the capital_gains income from the ia sale for and the ashlands must recognize the ashlands do not dispute that ms ashland was a cutler partner for tax purposes during or therefore ms ashland must take into account her distributive shares of the capital_gains 9because cutler is a partnership for tax purposes and for convenience and clarity we refer to mr brennan’s membership interest in cutler as a partnership_interest income from the ia sale for and as set forth in the restructuring agreement along with various other partnership items as required under sec_702 ii addition_to_tax we next turn to whether the ashlands are liable for the late-filing addition_to_tax under sec_6651 for the late-filing addition_to_tax is imposed for failure_to_file a tax_return on or before the specified filing_date unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 the commissioner has the burden of production with respect to additions to tax sec_7491 116_tc_438 to meet this burden the commissioner must produce sufficient evidence establishing that it is appropriate to impose the additions to tax see higbee v commissioner t c pincite if the commissioner meets his burden then the taxpayer bears the burden of proving that the late filing or nonfiling was due to reasonable_cause and not willful neglect id pincite respondent satisfied his burden of production by showing that the ashlands did not timely file their income_tax return for in contrast the ashlands have not demonstrated nor argued that they timely filed a joint income_tax return for moreover the ashlands have not established nor argued that their failure_to_file is due to reasonable_cause and not due to willful neglect accordingly we sustain respondent’s determination that the ashlands are liable for the late-filing addition_to_tax for iii accuracy-related_penalties we last address respondent’s determination that the ashlands are liable for an accuracy-related_penalty under sec_6662 for each year at issue the commissioner has the burden of production and the taxpayer has the burden as to reasonable_cause sec_7491 rule a see higbee v commissioner t c pincite a taxpayer is liable for an accuracy-related_penalty on any part of an underpayment attributable to among other things a substantial_understatement_of_income_tax sec_6662 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either of the tax required to be shown on the return or dollar_figure sec_6662 b d a sec_1_6662-4 income_tax regs see jarman v commissioner tcmemo_2010_285 we find that respondent has met his burden of production if rule_155_computations show the ashlands have a substantial_understatement_of_income_tax for each year at issue see higbee v commissioner t c pincite jarman v commissioner tcmemo_2010_285 a taxpayer is not liable for an accuracy-related_penalty however if the taxpayer acted with reasonable_cause and in good_faith with respect to any portion of the underpayment sec_6664 sec_1_6664-4 income_tax regs the ashlands failed to establish or even argue that the reasonable_cause exception applies to any of their underpayments moreover the record does not establish that the ashlands acted with reasonable_cause and in good_faith with respect to any portion of the underpayment for any of the years at issue accordingly we sustain respondent’s determination that the ashlands are liable for the accuracy-related_penalty for each year at issue we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing and due to the parties’ concessions decisions will be entered under rule
